DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-21 are currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, 10-11, 16-17, 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Rim et al (PG pub 20140174519).
	Regarding claim 1, Rim et al teaches a solar cell comprising:
A wafer 30 having a metallized surface and having an outermost perimeter [fig 6 10 para 35]
a metal foil piece 306 electrically connected to the metallized surface (104, 106) of the wafer, the metal foil piece comprising
 a first portion of the metal piece inset from  the outermost perimeter of the wafer, [fig 6 9]
a second portion overhanging and extending beyond a second portion of the outermost perimeter of the wafer [fig 6  9 10 para 35].
a third portion of the metal foil piece opposite the first portion of the metal foil piece, the third portion inset from the outermost perimeter of the wafer [fig 6 9 10]; 
and a fourth portion of the metal foil piece opposite the second portion of the metal foil piece, the fourth portion partially overhanging and extending beyond the outermost perimeter of the wafer [fig 6 9 10 para 35]. Rim et al teaches the extended area being extended one or more sides (thus, the two opposite sides would be the second and fourth portion).

    PNG
    media_image1.png
    795
    802
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    747
    760
    media_image2.png
    Greyscale

Regarding claim 6, Rim et al teaches the metallized surface of the wafer (104, 106) comprising semiconductor regions, and the metal foil piece is in direct contact with the semiconductor regions [fig 6 9].
Regarding claim 7, Rim et al teaches the metal foil piece is an aluminum metal foil piece [para 20]
Regarding claim 8, Rim et al teaches the solar cell being a back contact solar cell [fig 6 9].
Regarding claim 11, Rim et al teaches a solar cell comprising:
a wafer having alternating N-type and P-type semiconductor regions and having a outermost perimeter [fig 6  910 para 35]
a metal foil piece electrically connected to the alternating N-type and P-type semiconductor regions of the wafer, the metal foil piece having a perimeter comprising:
 a first portion of the metal piece inset from the outermost perimeter of the wafer [fig 6 9 10]
a second portion overhanging and extending beyond a second portion of the outermost perimeter of the wafer [fig 6 9 10]
a third portion of the metal foil piece opposite the first portion of the metal foil piece, the third portion inset from the outermost perimeter of the wafer [fig 6 9 10]; 
and a fourth portion of the metal foil piece opposite the second portion of the metal foil piece, the fourth portion partially overhanging and extending beyond the outermost perimeter of the wafer [fig 6 9 10 para 35]. Rim et al teaches the extended area being extended one or more sides (thus, the two opposite sides would be the second and fourth portion).

    PNG
    media_image1.png
    795
    802
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    747
    760
    media_image2.png
    Greyscale

Regarding claim 16, Rim et al teaches the metallized surface of the wafer (104, 106) comprising N-type and P-type semiconductor regions, and the metal foil piece is in direct contact with the alternating semiconductor regions [fig 6 9].
	Regarding claim 17, Rim et al teaches the metal foil piece is an aluminum metal foil piece [para 20]
Regarding claim 20, Rim et al teaches the solar cell being a back contact solar cell [fig 6 9 10].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, 12-15are rejected under 35 U.S.C. 103 as being unpatentable over Rim et al (PG pub 20140174519) as applied to claim1 and 11 above, and further in view of Mulligan et al (Pat No. 7339110).
Regarding claim 2, Rim et al teaches the metallized surface of the wafer semiconductor regions [fig 6], but Rim et al does not teach metal seed material region of each of the semiconductor regions.
Mulligan et al teaches back contact solar cell comprising metal seed material regions on each of the semiconductor region [fig 15].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to  add the seed layer of Mulligan et al on each of the semiconductor region of Rim et al for reflecting, diffusion barrier [abstract].
Regarding claim 3, modified Rim et al teaches the metal foil piece being electrically connected to the plurality of metal seed material region [fig 15, Mulligan et al].
Regarding claim 4, modified Rim et al teaches there were breaks in the metal foil piece at locations corresponding to regions between the metal see material regions [fig 6, Rim et al].
Regarding claim 5, modified Rim et al teaches the plurality of metal seed material region comprising aluminum [abstract];
Regarding claim 12, Rim et al teaches the metallized surface of the wafer semiconductor regions [fig 6], but Rim et al does not teach metal seed material region of each of the semiconductor regions.
Mulligan et al teaches back contact solar cell comprising metal seed material regions on each of the alternating semiconductor region [fig 15].

Regarding claim 13, modified Rim et al teaches the metal foil piece being electrically connected to the plurality of metal seed material region [fig 15, Mulligan et al].
Regarding claim 14, modified Rim et al teaches there were breaks in the metal foil piece at locations corresponding to regions between the metal see material regions [fig 6, Rim et al].
Regarding claim 15, modified Rim et al teaches the plurality of metal seed material region comprising aluminum [abstract].
Claims 8-9 and 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Rim et al (PG pub 20140174519) as applied to claim1 and 11 above, and further in view of Schripsema et al  (PG pub 20060137733).
Regarding claim 8 and 18, Rim et al teaches the claimed limitation as set forth above, but Rim et al does not teach the aluminum foil being anodized.
Schripsema et al teaches solar cell comprising aluminum foil being anodized [para 18].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the foil of Rim et al to be anodized as taught by Schripsema et al for heat sink [para 18].
Regarding claim 9 and 19, Rim et al teaches the claimed limitation as set forth above, but Rim et al does not teach the aluminum foil not being anodized.
Schripsema et al teaches solar cell comprising aluminum foil not being anodized (just aluminum foil) [para 18].
.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rim et al (PG pub 20140174519) as applied to claim 1 above, and further in view of Moleshi et al (PG pub 20120103408).
Regarding claim 21, Rim et al teaches the second and fourth portion as set forth above, but Rim et al does not teach metal foil piece include side portions which are within the outermost perimeter of the wafer.
Moleshi et al teaches a backplane comprising back plane metal layer being made of Al and including side portions which are within the outermost perimeter of the wafer [fig 4 5A-5B para 36 66].

    PNG
    media_image3.png
    670
    844
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape or size of the second and fourth portions of Rim et al to be included side portions which are within the outermost perimeter of the wafer as taught by Moleshi et al since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955).

 Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. The applicant argues in substance:
None of cited references teach the claimed amendment.
The examiner respectfully disagrees. Rim et al teaches the claimed amendment as set forth above.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/UYEN M TRAN/Primary Examiner, Art Unit 1726